Arnold, J.,
delivered the opinion of the court.
Under article 1, § 31, and article 6, § 24, of the constitution, which provide that the legislature may establish in addition to the courts designated in the constitution other inferior courts, and in cases of the misdemeaóors therein enumerated may dispense with the inquest of a grand jury and authorize prosecutions before justices of the peace or such other inferior, courts as may be so *191established, it is competent for the legislature to invest the mayor of an incorporated town with the criminal jurisdiction of a justice of the peace, or to declare that the mayor of such town shall be ex officio a justice of the peace in the corporate limits of the town in which he was elected. A mayor’s court thus constituted would be an inferior court within the meaning of the constitutional provisions above referred to. 1 Dill on Mun. Corp., § 427, and authorities; Gray v. State, 2 Harrington 76 ; Hutchens v. Scott et al., 4 Halstead 218; The State v. Halfrid, 2 Nott & McCord 233.
But neither the charter of Chesterville nor the act of 1876 conferred upon the mayor of that town the final criminal jurisdiction of a justice of the peace, except as to offenses committed within the corporate limits of the town. It is true that the act of 1876 was not repealed by the Code of 1880, but that act did not clothe the mayor of Chesterville • with authority to try and punish offenders as a justice of the peace co-extensive with the limits of the two counties in which the town was partly located. No such result was contemplated by the legislature. The generality of the language employed in the statute must be restrained by construction so as to confine its operation within the constitutional power of the legislature. The effect of the act, as far as the grant of criminal jurisdiction is concerned, was to confer upon the mayors of incorporated towns the final criminal jurisdiction of justices of the peace as to offenses committed in such towns, and to render them conservators of the peace for the counties in which their.respective towns were situated. The corporate limits of the towns in which such mayors were elected were to be their districts, and as to offenses within the cognizance of justices of the peace, committed in such districts, they might try and punish offenses when convicted in the same manner that justices of the peace in other districts might do so, but as to all other offenders they could only act as conservators of the peace in and for the counties in which their respective towns were located.
The claim of appellee for damages is based on the theory that the mayor and ex officio justice of the peace of Chesterville had no jurisdiction in the premises. Affidavit and warrant were duly *192made and issued for the arrest and imprisonment of which appellee complains. The offense charged was one within the jurisdiction of justices of the peace, but it does not appear to have been committed in the corporate limits of Chesterville. It was error for Wagoner, the mayor and ex officio justice of the peace, to have sentenced appellee to pay a fine or in default thereof to be committed to jail. The extent of his authority was to have required appellee to give bond or recognizance to appear at the circuit court. But as he had jurisdiction as a conservator of the peace of the offense charged and acted in good faith, he is not liable under these circumstances for errors of judgment or mistakes of law committed in the execution of his office. Little v. Moore, 7 Am. Dec. 574; Gregory v. Brown, Ib. 731; Reid v. Hood, 10 Ib. 582; Wilcox v. Williamson, 61 Miss. 310; 1 Blackstone Com. 354; 3 Waite’s Actions and Defenses 316 and 317; McCall v. Cohen, 42 Am. Reps. 641; Mills v. Collett, 6 Bing., 19 C. L. R. 11; Busteed v. Parsons, 25 Am. Dec. 688 and notes. The record shows no cause of action against either of the appellants.

Reversed.